Citation Nr: 0532378	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-17 398	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for pulmonary 
hyperaeration.

4.  Entitlement to service connection for benign prostatic 
hypertrophy with dysuria.

5.  Entitlement to service connection for atherosclerosis.

6.  Entitlement to service connection for spondylosis.

7.  Whether the veteran has recognized guerrilla service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 


FINDINGS OF FACT

1.  The veteran in this case had active service in the 
Philippines from December 1941 to May 1942, and regular 
Philippine Army service from July 1945 to March 1946.  

2.  On October 26, 2005, the Board was notified by the VA RO, 
in Manila, the Republic of the Philippines, that the veteran 
died on August [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


